DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 3-4, 6-12, 14 and 16-21 are examined herein.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-12 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over MZ in view of the combination of Yodder (5,486,375) and Zwiercan.
MZ: Zieverink: WO 2009/005351; published Jan. 08, 2009.

Zwiercan: EP0120498A2; published 10/03/1984

Independent Claim 1
MZ teaches a method of making imitation dairy products (2, 23+), including: cheese compositions (6, 28+) comprising: a blend of vegetable fats (3, 19+).





MZ teaches the fat blend comprises:
15-75% of a highly unsaturated vegetable oil/s, consisting of types commonly known to be liquids, which are not taught to be interesterified or hydrogenated (3, 1+); and 
25-60% of a structuring fat blend consisting of: palm oil, palm oil fractions, lauric fat, lauric fat fractions, fully hydrogenated vegetable oil, and combinations thereof.

Such a teaching encompasses the claim of:
about 6% to about 15% of a non-interesterified/non-hydrogenated vegetable oil; and  
about 3% to about 8% of a fractionated vegetable oil because ingredient b) of MZ is a blend that includes palm oil fractions (i.e. fractionated vegetable oil), with no limits on the amount of oil therein, which encompasses the claim of about 3 to 8 %.

MZ teaches 25-60% of a structuring fat blend consisting of: palm oil, palm oil fractions, lauric fat, lauric fat fractions, fully hydrogenated vegetable oil, and combinations thereof. This which provides that a portion of the 25 to 60 % of the structuring fat blend has fractionated vegetable oil, by way of the palm oil fractions used. 


Therefore the teaching imparts the use of fractionate vegetable oil, in an amount of above 1% up to below 100% of the structuring fat blend. Since the claims do not limit this component as being in an amount based on the composition as a whole, the teaching encompasses said amount being in a subcomponent fraction, which encompasses the broader claim limitation.

MZ also teaches that the cheese comprises preferably 15-95% fat content (6, 21+), which encompasses the combination and amounts of the specifically claimed fats, because one of skill in the art would easily recognize that the sum of the claimed fats are encompasses by such a teaching.

Starch
MZ does not discuss the use of starch.
Yoder also teaches methods of making imitation cheese (ti.) and further provides the use of starch in a caseinate replacement composition which is used to replace up to 70 % of the caseinate (1, 27+), for better thickening (1, 43+), in an  imitation cheese with good melting characteristics (top of col. 6). 
Yoder teaches that about 50 to 80 wt% of the starch is used in the caseinate replacement composition (1, 59+), wherein Example 1 shows about 10 wt% of the caseinate replacement is in the imitation cheese, meaning about 5 to 10 wt% of the starch is in the imitation cheese.


Yoder teaches the starches used include both corn and potato derived food starches (2, 50+), as claimed, and further teaches that it is known for said starch to also function as a fat replacer (3, 50+).
Yodder’s teaching of base starches comprising corn and potato derived food starches, wherein the starch is used in an amount of about 5 to 10 wt% of the imitation cheese product, as discussed above, encompasses the use of:
about 4% to about 15% of a corn-derived food starch; and 
about 2% to about 12% of a potato-derived food starch, as claimed, because one of skill in the art would easily recognize that the sum of the claimed fats are encompasses by such a teaching.  

Zwiercan also teaches methods of making imitation cheese and further provides the use of castigates, wherein 20 to 80 wt% of caseinates are replaced with a starch component (ref. clms. 1-2), where an ingredient therein includes starch derived from corn and potato derived types (0017) that are cross-linked and acetylated (0012) in amounts of at least 20 wt% (0017).

Zwiercan shows an example of where 50 wt% of the caseinate is replaced with said starch (0044), wherein there is about 13 wt% of the starch composition.




With at least 20 wt% of the starch being the cross-linked and acetylated starches the claimed amount of: about 4% to about 15% corn-derived food starch; and about 2% to about 12% potato-derived food starch, is encompassed, because one of skill in the art would easily recognize that the sum of the claimed fats are encompasses by such a teaching.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making imitation cheese, as MZ, to include the use of starch, as claimed, because the combination of Yodder and Zwiercan illustrate that the art finds starch to be suitable for similar intended uses, including methods of making imitation cheese, for its purpose of thickening and fat replacing, which further shows that it was known for such a thing to have been done (see MPEP 2144.07).

Properties/Functions
It would be reasonable for one of skill in the art to expect that a similar product has similar properties/function, including wherein the composition has a solid fat content to liquid fat ratio of about 0.3 to about 0.7 at about 25°C, as claimed.

Intended Use
It would be reasonable for one of skill in the art to expect that a similar product has similar intended uses, including being an imitation cheese, as claimed.



Independent Claim 11
Properties/Functions
It would be reasonable for one of skill in the art to expect that a similar product has similar properties/function, including wherein the composition has:
an in-process viscosity of about 10,000 to about 30,000 cps. at about 160°F;
a melted diameter of about 1-1.75 inches when a 1/4 inch thick disc of the imitation cheese composition is prepared having an initial diameter of about 7/8 inch and is heated for four minutes over a double broiler with a rolling boil; and 
a solid fat content to liquid fat ratio of about 0.3 to about 0.7 at about 25°C; 
as claimed.

Dependent claims
As for claim 3, the modified teaching, in Yoder, provides the use of gelatin, in an amount of about 20 to 50 wt% of the caseinate replacement (top of col. 2), which given the about 10 wt% of caseinate replacement in the imitation cheese, discussed above and shown in Ex. 1, 2 to 5 wt% of gelatin is provided, which encompasses the claim of about 2% to about 4% gelatin.  
Claims 6 and 16 are toward properties/functions of the claimed product, therefore, it would be reasonable for one of skill in the art to expect that a similar product has similar properties/function, including wherein the composition has a solid fat content to liquid fat ratio of about 0.3 to about 0.7 when at room temperature, as claimed.

Claims 7 and 17 are toward properties/functions of the claimed product, therefore, it would be reasonable for one of skill in the art to expect that a similar product has similar properties/function, including wherein the composition has a solid fat content at room temperature is about 25% to about 40%, as claimed.

As for claims 8 and 18, the modified teaching, in Yoder, provides that the corn-derived food starch is selected from the groups consisting of thin boiling corn starch (1, 11+ and 2, 50+).  

As for claims 9 and 19, the modified teaching, in Zwiercan, provides that the starch is cross-linked and acetylated (0012), as discussed above.

As for claims 10 and 20, the claimed fat to starch ratio is about 0.4 to about 1.3 is encompassed by the amounts of fat and starch that are discussed in the rejection of claim 1.

Claim 12 merely repeats the amounts of ingredients of claim 1, which are discussed above.





Claims 6-7, 16-17 and 21 are also rejected under 35 U.S.C. 103 as being unpatentable over MZ in view of the combination of Yodder (5,486,375) and Zwiercan, as applied to claims 1, 3, 6-12 and 16-20 above, further in view Orthoefer (2014/0030411).
The modified teaching, in Zwiercan, provides methods of making imitation cheese (0041), comprising fat blends, such as shortening (0043).
Orthoefer teaches methods of making shortening for a variety of applications (ab.), wherein the shortening made provides the benefit of: firmness with consistency and plastic characteristics without hydrogenation; while providing a substantially reduced amount of saturated fat in comparison to shortenings made with hydrogenated fats (i.e., hydrogenated shortenings) (0015).  

Orthoefer teaches the shortening is a blend of fats including:
liquid oils (i.e. oils liquid at room temperature) which are non-hydrogenated (0008, 0017, 0022 & 0023); and 
palm oil fractions (0016, 0022).
Orthoefer teaches the palm oil fractions are hard fats with a melt point of 88 °C (i.e. 190.4 °F) (0016, 0022).
Orthoefer teaches to use about 5 to 40 wt% of the hard palm oil fraction with about 60 to 90 wt% of the liquid oils (0022), which encompasses the claim of a solid fat content to liquid fat ratio of about 0.3 to about 0.7 at about 25°C (i.e. 77 °F, about room temperature).

It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making imitation cheese, as the modified teaching of MZ above, to include the use of blends of hard fats and oils, commonly known as shortening, including those having a solid fat content to liquid fat ratio of about 0.3 to about 0.7 at about 25°C, as claimed, because in Zwiercan and Orthoefer provide the use of shortening in imitation cheese (Zwiercan), wherein said shortening has encompassing solid to liquid fat ratios (Orthoefer), which illustrates that the art finds them to be suitable for similar intended uses, including method of making imitation cheese, which further shows that it was known for such a thing to have been done (see MPEP 2144.07).

As for claims 6 and 16, since the liquid, non-interesterified/non-hydrogenated vegetable oil is in a blend with a hard fat, as discussed above, it includes a solid fat to liquid fat ratio of about 0.3 to about 0.7 when at room temperature, as also discussed above.  

As for claims 7 and 17, Orthoefer teaches to use about 5 to 40 wt% of the hard palm oil fraction, as discussed above, which means the solid fat content at room temperature encompasses the claim of about 25% to about 40%.  




As for claim 21, Orthoefer teaches to use about 5 to 40 wt% of the hard palm oil fraction with about 60 to 90 wt% of the liquid oils (0022), which encompasses the claim of a solid fat content to liquid fat ratio of about 1:1 to about 1:6, as claimed.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over MZ in view of Yodder (5,486,375) and Zwiercan, as applied to claims 1, 3, 6-12 and 16-20 above, further in view of Carpender (5,807,601).
MZ does not discuss the use of about 0.1% to about 1% hydrocolloids, as in claims 4 and 14.  
Carpender also teaches methods of making imitation cheese (ab.) with starch and lipids (2, 40+); and further provides the use of 0.5 to 5 wt% hydrocolloids (2, 51+).
Carpender further teaches that the use of hydrocolloids provides the benefit of an enhanced texture (5, 15+).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making imitation cheese with starch and lipids, as the modified teaching of MZ above, to include the use of about 0.1% to about 1% hydrocolloids, as claimed, because Carpender illustrates that the art finds encompassing ranges as being suitable for similar intended uses, including methods of making imitation cheese with starch and lipids; and further teaches that the use of hydrocolloids provides the benefit of an enhanced texture.



As for claim 14, the modified teaching, in Yoder, provides encompassing amounts of gelatin, as discussed in claim 3 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, 10-12, 16-17 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Carey (5,747,092).
Carey teaches methods of making food compositions comprising dairy products/by-products and/or cheese (11, 27+).
Carey provides examples of such compositions being open to any amounts of wheat flour (ref. clm. 1), wherein all other ingredients are based on a percentage of this ingredients (throughout).

Fats
Carey teaches the food compositions comprise about zero to 12 wt% of any blend of fats (10, 17+), including mixtures of shortening (hard) and vegetable oil (liquid) (4, 48+), including: fractionated vegetable oils (9, 54+) and  soybean oil (i.e. liquid) (see dough ingredients of Ex. 2).

Carey does not teach that the soybean oil is interesterified and/or hydrogenated, therefore it is considered to be free of such processing. 
Such a teaching encompasses the claimed amount of fats of:
about 6% to about 15% liquid, non-interesterified/non-hydrogenated vegetable oil; and 
about 3% to about 8% fractionated vegetable oil; 
because one of skill in the art would easily recognize that the sum of the claimed fats are encompasses by the teaching of about zero to 12 wt% of a blend of fats.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making food compositions comprising dairy products/by-products and/or cheese, as Carey, to include the specifically claimed amounts of fats, because Carey illustrates that the art finds encompassing amounts to be suitable for similar intended uses, including methods of making food compositions comprising dairy products/by-products and/or cheese (see MPEP 2144.07), which further shows that it was known for such a thing to have been done.

Starch
Carey teaches that the composition comprises about 3 to 20 wt% corn starch (ab. and ref. clm. 1), which encompasses the claim of about 4% to about 15% corn-derived food starch.



Carey teaches that the composition comprises about 1.5 to 20 wt% potato starch (ab.), which encompasses the claim of about 2% to about 12% potato-derived food starch.

Properties/Functions
It would be reasonable for one of skill in the art to expect that a similar product has similar properties/function, including wherein the composition has a solid fat content to liquid fat ratio of about 0.3 to about 0.7 at about 25°C, as claimed.

Intended Use
It would be reasonable for one of skill in the art to expect that a similar product has similar intended uses, including being an imitation cheese, as claimed.

Independent Claim 11
Properties/Functions
It would be reasonable for one of skill in the art to expect that a similar product has similar properties/function, including wherein the composition has:
an in-process viscosity of about 10,000 to about 30,000 cps. at about 160°F;
a melted diameter of about 1-1.75 inches when a 1/4 inch thick disc of the imitation cheese composition is prepared having an initial diameter of about 7/8 inch and is heated for four minutes over a double broiler with a rolling boil; and a solid fat content to liquid fat ratio of about 0.3 to about 0.7 at about 25°C; as claimed.

Dependent claims
As for claims 6 and 16, Carey teaches the food compositions comprise about zero to 12 wt% of any blend of fats (10, 17+), including  mixtures of shortening (hard) and vegetable oil (liquid), which encompasses the claim of a solid fat to liquid fat ratio of about 0.3 to about 0.7. 

As for claims 7 and 17, Carey teaches that the shortening is solid at room temperature (10, 11+), therefore it would be reasonable to expect that similar blends of fats have similar functionality, including is about 25% to about 40%.  
As for the fats functionality at room temperature, it would be reasonable for one of skill in the art to expect that similar fats function similarly, including that the solid fat content at room temperature is about 25 to 40 percent.  
As for claims 10 and 20, Carey teaches that the composition comprises: about zero to 12 wt% of any blend of fats (10, 17+) and about 4.5 to 40 wt% starch (ab. and ref. clm. 1), which encompasses the claimed ratio of fat to starch ratio of about 0.4 to about 1.3.  

Claim 12 merely repeats the amounts of ingredients of claim 1, which are discussed above.




As for claim 21, Carey teaches that the composition comprises about 3 to 20 wt% corn starch (ab. and ref. clm. 1) and about 1.5 to 20 wt% potato starch (ab.), which encompasses the claimed ratio of corn-derived starch to potato-derived starch is about 1:1 to about 1:6.

Claims 3-4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Carey (5,747,092), as applied to claims 1, 6-7, 10-12, 16-17 and 20-21 above, further in view of Inou (7,229,658)
The modified teaching above, does not discuss the use of gelatin hydrocolloids, as in claims 3-4.
Inou also teaches methods of making dough (57, 50+) compositions including cheese and/or dairy products (17, 20+; 39, 5+), fats/oils (48, 25+), potato and corn starches (50, 3+)), further comprising: 0.01 to 10 wt% of hydrocolloids (45, 35+), including gelatin (44, 50+; 46, 5+), which encompasses the claim of:
about 2% to about 4% gelatin, as in claims 3 and 14; and 
about 0.1% to about 1% hydrocolloids, as in claims 4 and 14.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making food compositions comprising cheese, fats and starches, as the modified teaching above, to include the use of gelatin, as claimed, because Inou illustrates that the art finds gelatin as being suitable for similar intended uses, including methods of making food compositions comprising cheese, fats and .

Claims 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Carey (5,747,092), as applied to claims 1, 6-7, 10-12, 16-17 and 20-21 above, further in view of Kawai (2014/0087052).
As for claims 8-9 and 18-19, the modified teaching above, does not discuss that the corn-derived food starch is cross-linked, as in claims 8 and 18; and cross-linked and acetylated, as in claims 9 and 19.
Kawai also teaches methods of making doughy food compositions with fats and starches (Table 21), and further provides the use of corn and potato derived food starches that are cross-linked and acetylated (0042), as claimed.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making doughy food compositions with fats and corn and potato starches, as the modified teaching above, to include the use of corn-derived food starch that is cross-linked and acetylated, as claimed, because Kawai illustrates that the art finds said types of starches to be suitable for similar intended uses, including methods of making doughy food compositions with fats and corn and potato starches (see MPEP 2144.07), which further shows that it was known for such a thing to have been done.

Response to Arguments
 	It is asserted, that the Office Action has generalized the pending claims to be simply reciting oils and starches. This is not what is recited in the claims and the Office Action is improperly failing to give any weight to the specifically identified components. The claims call for, amongst other features, two different types of oils in specific amounts in combination with two specifically recited forms of starches in specific amounts. None of these features are disclosed in the art. 
Many of the pending rejections are based on MZ in view of numerous secondary references. However, MZ, as well as the secondary references, fails to disclose or suggest the features found in the claims. 
The cited references fail to teach the claimed amounts of non- interesterified/non-hydrogenated and fractionated vegetable oil. Claim 1 recites "[a]n imitation cheese composition comprising: about 6% to about 15% liquid, non-interesterified/non- hydrogenated vegetable oil; [and] about 3% to about 8% fractionated vegetable oil." The Office Action cites to MZ for these claimed ranges. 
However, MZ provides a composition for a vegetable fat blend, not for an imitation cheese product. 
Regardless, MZ fails to disclose the claimed components. The Office Action alleges that MZ teaches 25-60% of a structuring fat blend consisting of palm oil, palm oil fractions, lauric fat, lauric fat fractions, fully hydrogenated vegetable oil, and combinations thereof. 
This is completely contrary to the present claims and teaches away from the features. 

MZ specifically teaches that the structuring fat blend is 25-60%, which is significantly higher than about 3% to about 8% for the fractionated vegetable oil in the present claims. 
The Office Action seems to assume that the 25-60% could include just a portion of fractionated vegetable oil. Where is this teaching in MZ? 
The reference teaches that 25-60% could be palm oil, palm oil fractions, lauric fat, lauric fat fractions, fully hydrogenated vegetable oil, and combinations thereof. 
There is no combination provided for in MZ that would have the fractionated vegetable oil component of the structuring fat blend as anything less than 25%. This is completely contrary to, and teaches away from, pending claim 1. 
In response, claim 1 requires about 3 to 8% of fractionated vegetable oil.
MZ teaches 25-60% of a structuring fat blend consisting of: palm oil, palm oil fractions, lauric fat, lauric fat fractions, fully hydrogenated vegetable oil, and combinations thereof. This which provides that a portion of the 25 to 60 % of the structuring fat blend has fractionated vegetable oil, by way of the palm oil fractions used. The teaching imparts the use of fractionate vegetable oil, in an amount of above 1% up to below 100% of the structuring fat blend. 



The claim does not require that the component amounts are based on the composition as a whole, which means the claim is open to said components being subcomponents, as taught by MZ, and therefore the argument presented toward this topic is not persuasive.
 
It is asserted, that MZ teaches an extremely high fat content in the compositions therein and otherwise fails to achieve the solid fat content to liquid fat ratio found in the claims. Even using the lowest amounts of the fats found in MZ, the vegetable fat blend would have a fat content of 40%, at a minimum. 
In response, the claims do not limit the fat content in the composition as a whole, therefore this argument is not commensurate in scope with the claims.

It is asserted, that MZ specifically requires a much lower solid fat content than found in the present claims. The pending independent claims call for the composition having a solid fat content to liquid fat ratio of about 0.3 to about 0.7 at about 25°C. MZ, on the other hand, specifies the solid fat profile, such as found on page 4 therein. More specifically, at a temperature of 20°C (N20), the solid fat content is less than 20%. At a temperature of 30°C (N30), the solid fat content is less than 5%.
Therefore, at a temperature of about 25°C, MZ would not achieve a solid fat content to liquid fat ratio of about 0.3 to about 0.7. Instead, MZ specifically teaches a fat blend having much lower solid fat content and, therefore, would not satisfy the claimed 
In response, MZ is not relied on for such a property, because a composition and its properties/functions cannot be separated, which means that given the teaching of the claimed composition, it is reasonable that one of skill in the art would expect that a similar product has similar properties/function, including wherein the composition has a solid fat content to liquid fat ratio of about 0.3 to about 0.7 at about 25°C, as claimed.

It is asserted, that the Office Action further cites to Orthoefer for claimed solid fat content to liquid fat ratio (page 10). The Office Action contends that it would have been obvious "as the modified teaching of MZ above, to include the use of blends of hard fats and oils, commonly known as shortening, including those having a solid fat content to liquid fat ratio of about 0.3 to about 0.7 at about 25°C, as claimed, because in Zwiercan and Orthoefer provide the use of shortening in imitation cheese .. ." (page 10). However, one of skill in the art would not look to Orthoefer to modify the teachings of MZ. Paragraph [0010] of Orthoefer states that the shortening composition may be used in "a cake doughnut mix, raised yeast doughnut mix, sugar cookie mix, frozen biscuit mix, fresh biscuit mix, machined pastry dough, a toaster pastry and an edible product, such as a toaster pastry, that includes the composition." Orthoefer does not teach or suggest use of the shortening composition in cheese products or the products found in MZ. 
In response, this argument is not persuasive because Zwiercan, provides methods of making imitation cheese (0041), comprising fat blends, such as shortening 

It is asserted, that the Office Action is not permitted to ignore the specific teaching in MZ of having a much lower solid fat content at 25°C. 
In response, a secondary reference is applied to show what was known in the that the primary teaching did not discuss.  Therefore regardless of the primary teaching providing one way, given that is not claimed and that what is claimed is not taught away, the use of a secondary reference to show such a thing is a proper grounds of obviousness, based on MPEP 2144. 

It is asserted, that the cited art also fails to disclose other features found in the claims and/or teaches contrary to the pending claims. The cited references also fail to disclose the claimed amounts of corn-derived and potato-derived food starches. 
Claim 1 recites an imitation cheese composition comprising "about 4% to about 15% corn-derived food starch; and about 2% to about 12% potato-derived food starch." The Office Action admits that MZ does not teach the use of starch. For this, the Office Action relies on Yoder and Zwiercan. 
Yoder describes a caseinate replacement composition, of which about 50% to 80% by weight may be granular starch. The Office Action asserts that "Example 1 shows about 10 wt% of the caseinate replacement is in the imitation cheese, meaning about 5 to 10 wt% of the starch is in the imitation cheese." Example 1 includes 9.65 wt% of a Caseinate Replacement present in the invention. Example 1, however, does not 
Instead, Example 1 provides that the starch "was a hydroxypropylated, high amylose granular starch having an amylose content of 50% and a degree of substitution of 0.15 to 0.17." Yoder does not teach or suggest particular amounts of corn-derived or potato-derived food starches so it fails to disclose the claimed ranges for these components. 
Zwiercan describes imitation cheese products where caseinates are partially or totally replaced by pregelatinized high amylose starches. Paragraph [0017] provides that "other starches suitable for use in combination with the high amylose starches, provided the mixtures contain at least 20%, preferably 30-70%, by weight of the high amylose starch, include starches such as corn, potato ... ." The Office Action asserts that Zwiercan shows an example where a cheese includes 13% of a starch composition and "with at least 20% of the starch being cross- linked and acetylated starches the claimed amount of: about 4% to about 15% corn-derived food starch; and about 2% to about 12% potato-derived food starch, is encompassed" (page 6). 
Generically disclosing that a cheese may include 13% starch, which could include some unspecified quantities of corn or potato starches, fails to teach or suggest the specific claimed amounts of corn-derived and potato-derived food starches. Thus, Zwiercan also fails to teach or suggest the claimed ranges for corn-derived or potato-derived food starches. 
In response, there is no standard of examination that requires all or any combination of the cited components to be provided by a single reference or single 
The rejection of record sets forth, that:
Yoder provides that about 50 to 80 wt% of the starch is used in the caseinate replacement composition (1, 59+), wherein Example 1 shows about 10 wt% of the caseinate replacement is in the imitation cheese, meaning about 5 to 10 wt% of the starch is in the imitation cheese. Wherein said starches used include both corn and potato derived food starches (2, 50+), as claimed.
Yodder’s teaching of base starches comprising corn and potato derived food starches, wherein the starch is used in an amount of about 5 to 10 wt% of the imitation cheese product, as discussed above, encompasses the use of:
about 4% to about 15% of a corn-derived food starch; and 
about 2% to about 12% of a potato-derived food starch, as claimed, because one of skill in the art would easily recognize that the sum of the claimed fats are encompasses by such a teaching.  
Zwiercan also teaches methods of making imitation cheese and further provides the use of castigates, wherein 20 to 80 wt% of caseinates are replaced with a starch component (ref. clms. 1-2), where an ingredient therein includes starch derived from corn and potato derived types (0017) that are cross-linked and acetylated (0012) in amounts of at least 20 wt% (0017).
Zwiercan shows an example of where 50 wt% of the caseinate is replaced with said starch (0044), wherein there is about 13 wt% of the starch 
about 4% to about 15% corn-derived food starch; and 
about 2% to about 12% potato-derived food starch, is encompassed, because one of skill in the art would easily recognize that the sum of the claimed fats are encompasses by such a teaching.
	Therefore the modified teaching makes obvious the use of the claimed amounts of corn and potato derived starchs in imitation cheese products.

It is asserted, that the new rejections over Carey (as well as in view of the additional secondary references) are also improper and should be withdrawn. As an initial matter, Carey is directed to an entirely different product than found in the present claims. More specifically, Carey is directed to "Crispy Wheat-Based Snacks" and not to an imitation cheese. The Office Action has taken an unrealistic position that the wheat dough, and the resulting "crispy wheat-based snack" is a food and cheese can be used in the dough such that the dough is analogous to cheese. 
When making a grilled cheese sandwich where the cheese melts, one would not replace the imitation cheese with a crispy wheat cracker. Even following the Office Action's improper logic of permitting cheese in the wheat dough, the cheese would still be separate from the dough when mixed together such that the combination would fail to achieve the specifically recited amounts of the components, ignoring the fact that the recited components would still not be found in the cheese portion of the imaginary composition. 


It is asserted, that the Office Action alleges that Carey's disclosure of about 0 to about 12% by weight shortening or fat would include the specifically recited amounts and forms found in the pending claims. As noted above, claim 1 recites about 6% to about 15% liquid, non- interesterified/non-hydrogenated vegetable oil and about 3% to about 8% fractionated vegetable oil. Where is this disclosure or teaching in Carey of the specific amounts of the specific forms of oil? 
In response, Carey teaches the food compositions comprise about zero to 12 wt% of any blend of fats (10, 17+), including mixtures of shortening (hard) and vegetable oil (liquid) (4, 48+), including: fractionated vegetable oils (9, 54+) and  soybean oil (i.e. liquid) (see dough ingredients of Ex. 2). Carey does not teach that the soybean oil is interesterified and/or hydrogenated, therefore it is considered to be free of such processing.  Such a teaching encompasses the claimed amount of fats of: about 6% to about 15% liquid, non-interesterified/non-hydrogenated vegetable oil; and about 3% to about 8% fractionated vegetable oil; because one of skill in the art would easily 

It is asserted, that at no point does Carey disclose a product that has the claimed ratio of solid fat content to liquid fat. The Office Action simply assumes that it must be without any support as to how the wheat dough would have such properties. This fails to meet the requirements for a prima facie case of obviousness, especially in view of Carey failing to provide any guidance to combine the specifically claimed oils and amounts thereof. 
In response, as discussed above, since a product and its properties/functionality cannot be separated, and the teaching provides the claimed limitation, it would be reasonable for one of skill in the art to expect that a similar product has similar properties/function, including wherein the composition has a solid fat content to liquid fat ratio of about 0.3 to about 0.7 at about 25°C, as claimed.



Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955.  The examiner can normally be reached on T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 







If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793